EXHIBIT 2 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 15, 2010, is made by and among Keating Investments, LLC, a Delaware limited liability company (“KI”), Kevin R. Keating (“Keating”), Lionsridge Capital, LLC, an Illinois limited liability company (“LC”), Garisch Financial, Inc., an Illinois corporation (“GFI”), and Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”), and Woodman Management Corporation, a California corporation (the “Purchaser”). KI, Keating and LC are referred to herein collectively as the “Primary Sellers” and individually as a “Primary Seller.” The Primary Sellers, GFI and Laurus are referred to herein collectively as the “Sellers” and individually as a “Seller.” RECITALS WHEREAS, KI is the sole record and beneficial owner of 1,767,385 shares of the common stock, par value $0.0001 per share (the “Common Stock”), of Catalyst Lighting Group, Inc., a Delaware corporation (the “Company”); WHEREAS, the Purchaser desires to acquire from KI, and KI desires to sell to the Purchaser, a total of 1,767,385 shares of the Company’s Common Stock (the “KI Shares”), in the manner and on the terms and conditions hereinafter set forth; and WHEREAS, Keating is the sole record and beneficial owner of 96,880 shares of the Company’s Common Stock; and WHEREAS, the Purchaser desires to acquire from Keating, and Keating desires to sell to the Purchaser, a total of 96,880 shares of the Company’s Common Stock (the “Keating Shares”), in the manner and on the terms and conditions hereinafter set forth; and WHEREAS, LC is the sole record and beneficial owner of 800,630 shares of the Company’s Common Stock; and WHEREAS, the Purchaser desires to acquire from LC, and LC desires to sell to the Purchaser, a total of 800,630 shares of the Company’s Common Stock (the “LC Shares”), in the manner and on the terms and conditions hereinafter set forth; and WHEREAS, Laurus is the sole record and beneficial owner of 1,108,172 shares of the Company’s Common Stock; and WHEREAS, the Purchaser desires to acquire from Laurus, and Laurus desires to sell to the Purchaser, a total of 1,108,172 shares of the Company’s Common Stock (the “Laurus Shares”), in the manner and on the terms and conditions hereinafter set forth; and WHEREAS, GFI is the sole record and beneficial owner of 88,654 shares of the Company’s Common Stock; and WHEREAS, the Purchaser desires to acquire from GFI, and GFI desires to sell to the Purchaser, a total of 88,654 shares of the Company’s Common Stock (the “GFI Shares”), in the manner and on the terms and conditions hereinafter set forth; and WHEREAS, the KI Shares, the Keating Shares, the LC Shares, the Laurus Shares and the GFI
